COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       THIRD ORDER OF CONTINUING ABATEMENT

Appellate case name:        Bartolo Cardenas Perez v. The State of Texas

Appellate case number:      01-14-00061-CR

Trial court case number:    1846057

Trial court:                County Criminal Court at Law No. 13 of Harris County

        On March 22, 2016, this case was abated and remanded to the trial court for a
hearing and findings regarding the reporter’s record filed in this Court on November 9,
2015. On April 11, 2016, appellant’s counsel notified the Clerk of this Court that
additional time was needed “to conclude the matter.” On October 3, 2015, after this Court
issued its second order of continuing abatement, the court reporter filed reporter’s records
of abatement hearings held on April 7 and July 6, 2016. Among other things, the
reporter’s records reflect that the exhibits may have been lost or destroyed and had not
been replaced pursuant to Texas Rule of Appellate Procedure 34.6(f). However, to date,
the Clerk of this Court has not received a supplemental clerk’s record containing any
findings, recommendations, or orders regarding the court reporter’s record filed on
November 9, 2015, or, if appropriate, a supplemental reporter’s record containing any
missing or inaccurate portions of the trial proceedings or a supplemental exhibit volume
to the reporter’s record containing any located or replaced exhibits.

       Accordingly, we continue the abatement of this appeal. The parties are directed
to advise the Clerk of this Court of the status of the proceedings in the trial court no
later than 10 days from the date of this order. Absent an adequate response, the appeal
may be reinstated and the Court may proceed to consider the appeal. See TEX. R. APP. P.
34.6(f); Castillo v. State, No. 01-13-00632-CR, 2015 WL 1778776 (Tex. App.—Houston
[1st Dist.] Apr. 16, 2015, no pet.).

      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: October 20, 2016